Citation Nr: 1019047	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy 
from June 1962 to August 1966.  He served in the United 
States Navy Reserve (USNR) from December 4, 1987 to April 10, 
1993.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By that rating action, the RO 
denied service connection for unspecified foot problems.  

As a preliminary matter, the appeal has been certified to the 
Board by the RO as involving the Veteran's petition to reopen 
the claim denied in August 2004.  However, applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

In July 2005, VA received the Veteran's Notice of 
Disagreement (NOD) with the August 2004 rating action.  In a 
September 2005 statement, the Veteran's representative 
requested that the RO "reconsider [its] decision."  (See VA 
Form 21-4138, Statement of Accredited Representative in 
Appealed Case, received by the RO in September 2005).  

The RO construed the Veteran's representative's September 
2005 statement as a withdrawal of the Veteran's original and 
timely NOD to the above-cited August 2004 rating action.  The 
RO subsequently characterized the issue as whether new and 
material evidence had been received to reopen a previously 
denied claim for service connection for a right foot 
disorder.  The Board finds, however, that the Veteran's 
representative's September 2005 statement was a continuation 
of the Veteran's NOD to the RO's August 2004 rating decision.  
As such, the Veteran's representative's September 2005 
statement can not serve as a petition to reopen a previously 
denied claim for service connection for residuals of a foot 
injury (originally claimed as foot problems).  Thus, the 
issue is best characterized as entitlement to service 
connection for residuals of a right foot injury (originally 
claimed as foot problems), as reflected on the title page.  

In a December 2009 letter, the Board informed the Veteran 
that he was scheduled for a hearing before a Veterans Laws 
Judge at the Board in Washington, D. C. (i.e., Central Office 
hearing) on April 13, 2010.  The Veteran failed to report for 
his April 2010 scheduled hearing.  As the Board has not 
received a request for postponement, it will proceed with its 
adjudication of the appeal as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board must assess the credibility and probative weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In order to accomplish this fundamental responsibility, the 
Board has determined that additional development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded to the AMC/RO for action 
as described in the directives outlined in the indented 
paragraphs below.

The Veteran contends that he currently has a right foot 
disorder as a result of having sustained a right foot injury 
while performing his duties as a medical technician at the 
United States Naval Hospital in Camp Lejeune, North Carolina 
during his period of active military service from June 1962 
to August 1966.  

Service treatment records from the Veteran's period of active 
military service with the United States Navy (i.e., June 1962 
to August 1966) have been determined to be unavailable for 
review.  (See Formal Finding on the Unavailability of Service 
Records, dated in April 2008). When, through no fault of the 
Veteran, records under the control of the Government are 
unavailable, the duty to assist is heightened. Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical or personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Id.  
While there is no presumption of service connection that 
arises, VA is obligated to exercise greater diligence in 
assisting the Veteran with the development of the evidence in 
support of his claim. Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
view of Dixon, the Veteran submitted lay statements and 
photographs of his right foot in a cast allegedly after an 
in-service injury, in support of his current appeal.  (See, 
statements, prepared by C. W., K. J., and J. M., received by 
the RO in November 2005). 

However, given the Veteran's present representations 
regarding his being placed on limited duty, as well as that 
information presented by his service colleagues that the 
Veteran was in a leg case for several weeks during the period 
of active duty, the Board finds that the Veteran's service 
personnel records from both the active and reserve periods of 
service should be obtained.  

Treatment records from the Veteran's period of service in the 
USNR are devoid of any subjective complaints or clinical 
findings referable to the right foot.  An August 1987 USNR 
enlistment examination report shows that the Veteran's feet 
were evaluated as "normal."  Reports of Medical History for 
the entirety of the Veteran's approximately 6-year period of 
Naval Reserve service uniformly disclose that the Veteran 
denied then having, or ever having had swollen or painful 
joints; arthritis, rheumatism or bursitis, or lameness.  Most 
critically for the purposes of this appeal, in these 
questionnaires, the Veteran denied then having, or ever 
having had "broken bones" and "foot trouble."  The Veteran 
also reported on these occasions that he was in "good" or 
"very good" health, and specifically denied "ever [having] 
had any illness or injury other than those already noted."  

A September 1994 bi-annual examination report reflects that 
the Veteran's feet were evaluated as "abnormal" due to 
being slightly flatfooted, as opposed to having sustained any 
injury and/or trauma to the right foot during active military 
service.   

The Veteran submitted several private medical opinions in 
support of his appeal.  In a July 2005 letter, L. R. , M. D., 
opined that the Veteran had suffered from a "crushing 
injury" to the right foot during active military duty.  In 
an April 2007 report, T. F. B., D. P. M. opined that the 
etiology of the Veteran's right foot pain was most likely the 
result of an in-service injury to the right foot during his 
period of service with the United States Navy.  Dr. T. F. B. 
based his opinion, in part, on X-ray interpretations of the 
right foot that showed an "old avulsion fracture on the 
medial aspect of the navicular."  (See April 2007 report, 
prepared by T. F. B., D. P. M.).  

In contrast to the above-cited private medical opinions, is 
an October 2008 VA physician's assistant's opinion.  The VA 
physician assistant concluded, after a claims file review and 
physical evaluation, that it was less likely than not (less 
than 50/50 probability) that the Veteran's current right 
ankle and foot pain was caused by, or a result of, the right 
ankle injury that allegedly occurred during military service.  
In making her determination, the VA physician's assistant 
relied on, in part, X-ray interpretations of the right ankle 
(italics added for emphasis), as opposed to the right foot, 
which were normal.  It was suggested that X-rays of the right 
foot be performed, if clinically indicated.  To date, X-rays 
of the right foot have not been performed, as suggested by 
the October 2008 VA physician's assistant.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

In addition, as the October 2008 VA examination report was 
conducted by a physician's assistant and the examination 
report was not signed by a physician, a remand is necessary 
in order to afford the Veteran the benefit of an adequate 
medical examination.  See VA Adjudication Procedure Manual M-
21 Part VI, § 1.07(d) ("Manual M-21-1"). 

Finally, in December 2006, VA received a compact disc (CD) 
that contains evidence about the Veteran's application for 
disability benefits from the Social Security Administration 
(SSA).  These documents have not been converted to hardcopy 
form by the RO for inclusion in the record, nor has the RO 
discussed the evidence on the CD in Statement or Supplemental 
Statements of the Case issued throughout the appeal.  The 
records on this CD have not been printed.  Thus, while the 
case is in REMAND status, the RO should print out the SSA 
records found on this CD.


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

Contemporaneously with this 
advisement, the Veteran will be 
advised by the RO/AMC, and is now 
advised by the Board that he should 
submit the original photograph, 
including the date of commercial 
processing of such original 
photograph on the back of the photo, 
of what he alleges to be himself 
drying a cast on his right foot, 
while serving on active Naval duty

2.  Obtain the Veteran's service 
personnel records, dating from his period 
of active Naval service from June 1962 to 
August 1966; and from his period of Naval 
Reserve Service, from December 1987 to 
April 1993.  

3.  Print out the records related to the 
Veteran's application for SSA disability 
provided on the CD and associate these 
records with the claims file.

4.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and likely etiology 
of any currently diagnosed residuals of a 
right foot injury. The purpose of the 
examination is to determine the 
etiological relationship, if any, between 
any currently diagnosed right foot 
disorder, to the Veteran's period of 
active and reserve military service.  The 
following considerations will govern the 
examination:

a.  The Veteran's claims file, to 
include a complete copy of this 
remand, must be provided to the 
physician designated to examine the 
Veteran, and the examination report 
or an addendum, should reflect 
consideration of the claims file.  
X-rays of the right foot, as opposed 
to the right ankle, must be 
performed.  (See October 2008 VA 
examination report, wherein it was 
recommended that X-rays of the right 
foot be performed).  

b.  Based on his/her review of the 
case, the examiner must opine as to 
whether the Veteran currently 
suffers from residuals of a right 
foot injury that had their clinical 
onset during, or are otherwise due 
to, a documented event or incident 
of his period of active or USNR 
service. 

In reaching the foregoing opinion, 
the examiner must elicit from the 
Veteran and record a complete 
medical history.  If the examiner 
cannot respond to this inquiry 
without resort to speculation, he or 
she should so state.




In reaching the opinion requested above, 
the VA examiner must comment on the 
following service and post-service 
treatment records: 

(i) Naval Reserve Service Treatment 
records post-dating the Veteran's 
period of active service, which  are 
devoid of any subjective complaints 
or clinical findings referable to 
the right foot, and which include 
the Veteran's denials on service 
medical history questionnaires of 
then having, or ever having had, 
swollen or painful joints; 
arthritis, rheumatism or bursitis; 
lameness; "broken bones" or "foot 
trouble."  

(ii) July 2005 letter, prepared by 
L. R. , M. D., who opined that the 
Veteran had suffered from a 
"crushing injury" to the right 
foot during active military duty.  

(iii) April 2007 report, prepared by 
T. F. B., D. P. M., wherein he 
concluded that the etiology of the 
Veteran's right foot pain was most 
likely the result of an in-service 
injury to the right foot during his 
period of service with the United 
States Navy.  X-ray interpretations 
of the right foot showed an "old 
avulsion fracture on the medial 
aspect of the navicular."  (See 
April 2007 report, prepared by T. F. 
B., D. P. M.); and  

(iv) October 2008 VA physician's 
assistant's opinion that the 
Veteran's current right ankle and 
foot pain was less likely than not 
(less than 50/50 probability) caused 
by, or a result of, a right ankle 
injury that allegedly occurred 
during military service.

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for residuals of a 
right foot injury (originally claimed as 
foot problems).  If the claim is denied, 
the AMC/RO should issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide them with 
an opportunity to respond before the case 
is returned to the Board.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for residuals of a right foot injury, and to ensure that all 
relevant and available evidence has been obtained to ensure 
effective appellate review as mandated by law.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claim.  His cooperation in VA's efforts to 
develop his claim, including reporting for the scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for the scheduled VA 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


